 


109 HR 5029 IH: Prevention of Nuclear Terrorism Act of 2006
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5029 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Linder (for himself, Mr. Langevin, Mr. King of New York, Mr. McCaul of Texas, Mr. Shays, Mr. Simmons, Mr. Thompson of Mississippi, Mr. Dicks, Mr. Dent, Mr. Daniel E. Lungren of California, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To establish in the Department of Homeland Security a Domestic Nuclear Detection Office to improve the ability of the United States to detect and prevent acts of nuclear and radiological terrorism and to enhance coordination of such efforts across Federal agencies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prevention of Nuclear Terrorism Act of 2006. 
2.Establishment of Domestic Nuclear Detection Office 
(a)Establishment of OfficeThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following new title: 
 
XIXOffice of Domestic Nuclear Detection  
1901.Domestic Nuclear Detection Office 
(a)In generalThere shall be in the Department of Homeland Security a Domestic Nuclear Detection Office.  
(b)PurposeThe purpose of the Office shall be to protect against the unauthorized importation, possession, storage, transportation, development, or use of a nuclear explosive device, fissile material, or radiological material against the United States. 
(c)DirectorThe Office shall be headed by a Director of Domestic Nuclear Detection, who shall be appointed by the President from among individuals nominated by the Secretary. 
(d)LimitationThis subtitle shall not be construed to affect the performance, by directorates and agencies of the Department other than the Office, of functions that are not related to detection and prevention of nuclear and radiological terrorism. 
1902.Functions of Director of the Domestic Nuclear Detection Office, generally 
(a)In generalThe Secretary shall vest in the Director the primary responsibility in the Department for— 
(1)administering all nuclear and radiological detection and prevention functions and assets of the Department, including those functions vested in the Department before the enactment of the Prevention of Nuclear Terrorism Act of 2006; and 
(2)for coordinating such administration with nuclear and radiological detection and prevention activities of other Federal departments and agencies. 
(b)Transfer of functionsThe Secretary shall transfer to the Director the authority to administer, or supervise the administration of, all functions, personnel, assets, and liabilities of all Department programs and projects relating to nuclear and radiological detection research, development, testing, and evaluation, and nuclear and radiological detection system acquisition and deployment, including with respect to functions and assets transferred by section 303(1)(B), (C), and (E) and functions, assets, and personnel transferred pursuant to section 1910(c). 
1903.Global nuclear detection architecture 
(a)In generalThe Director shall coordinate the Federal Government’s implementation of a global nuclear detection architecture. 
(b)Functions of DirectorThe Director shall, under subsection (a)— 
(1)design a strategy that will guide deployment of the global nuclear detection architecture;  
(2)implement the strategy in the United States; and 
(3)coordinate Department and Federal interagency efforts to deploy the elements of the global nuclear detection architecture outside the United States. 
(c)Relationship to other departments and agenciesThe authority of the Director under this section shall not affect an authority or responsibility of any other department or agency of the Federal Government with respect to the deployment of nuclear and radiological detection systems outside the United States under any program administered by that department or agency. 
1904.Research and development 
(a)In generalThe Director shall carry out a research and development program to achieve transformational and evolutionary improvements in detection capabilities for shielded and unshielded nuclear explosive devices and radiological dispersion devices. 
(b)High-risk projectsThe program shall include funding for transformational research and development projects that may have a high risk of failure but have the potential to provide significant benefits. 
(c)Long-term projectsIn order to reflect a long-term commitment to the development of more effective detection technologies, the program shall include the provision of funding for projects having a duration of more than 3 years, as appropriate. 
(d)Coordination with other Federal programsThe Director shall coordinate implementation of the program with other Federal agencies performing similar research and development in order to accelerate the development of effective technologies, promote technology sharing, and to avoid duplication, including through the use of the interagency coordination council established under section 1913. 
1905.System assessments 
(a)In generalThe Director shall carry out a program to test and evaluate technology for detecting nuclear explosive devices and fissile or radiological material. 
(b)Performance metricsThe Director shall establish performance metrics for evaluating the effectiveness of individual detectors and detection systems in detecting nuclear explosive devices or fissile or radiological material— 
(1)under realistic operational and environmental conditions; and 
(2)against realistic adversary tactics and countermeasures. 
(c)Provision of testing services 
(1)In generalThe Director may, under the program, make available testing services to commercial developers of detection devices. 
(2)FeesThe Director may charge fees, as appropriate, for performance of services under this subsection. 
(d)System assessments 
(1)In generalThe Director shall periodically perform system-wide assessments of the global nuclear detection architecture to identify vulnerabilities and to gauge overall system performance against nuclear and radiological threats. 
(2)Included activitiesThe assessments shall include— 
(A)red teaming activities to identify vulnerabilities and possible modes of attack and concealment methods; and 
(B)net assessments to determine architecture performance against adversary tactics and concealment methods. 
(3)UseThe Director shall use the assessments to guide deployment of the global nuclear detection architecture and the research and development activities of the Office. 
1906.Technology acquisition, deployment, support, and training 
(a)Acquisition strategy 
(1)In generalThe Director shall develop and, subject to the availability of appropriations, execute a strategy for the acquisition and deployment of detection systems in order to implement the Department components of the global nuclear detection architecture developed under section 1903.  
(2)Use of available contracting proceduresThe Director shall make use of all contracting procedures available to the Secretary to implement the acquisition strategy. 
(3)Determination of qualified anti-terrorism technologyThe Director shall make recommendations based on the criteria included in section 862(b) as to whether the detection systems acquired pursuant to this subsection shall be designated by the Secretary as anti-terrorism technologies that qualify for protection under the system of risk management set forth in subtitle G of title VIII. The Undersecretary for Science and Technology shall consider the Director’s recommendations and expedite the process of determining whether such detection systems shall be designated as anti-terrorism technologies that qualify for such protection. 
(b)DeploymentThe Director shall deploy detection systems for use by Department operational units and other end-users in implementing the global nuclear detection architecture.  
(c)Operational support and protocols 
(1)Operational supportThe Director shall provide operational support for all systems acquired to implement the acquisition strategy developed under subsection (a). 
(2)Operational protocolsThe Director shall develop operational protocols for detection technology acquired and deployed to implement the acquisition strategy, including procedures for alarm resolution and notification of appropriate response agencies in the event that illicit nuclear, radioactive, or fissile materials are detected by such a product or service. 
(3)Technical reachbackThe Director will ensure that the expertise necessary to accurately interpret detection data is made available in a timely manner for all technology deployed to implement the global nuclear detection architecture. 
(d)TrainingThe Director shall develop and distribute training materials and provide training to all end-users of technology acquired by the Director under the acquisition strategy. 
(e)Solicitation of end-user inputIn developing requirements for the research and development program of section 1904 and requirements for the acquisition of detection systems to implement the strategy in subsection (a), the Director shall solicit input from end-users of such systems. 
(f)State and local supportUpon request, the Director shall provide guidance regarding radiation detection technology acquisitions to be made by State, territorial, tribal and local governments and emergency response providers. 
1907.Situational awareness 
(a)Detection informationThe Director— 
(1)shall continuously monitor detection information received from foreign and domestic detection systems to maintain for the Department a situational awareness of all nuclear threats; 
(2)shall gather and archive— 
(A)detection data measurements taken of benign activities in the normal flows of commerce; and 
(B)alarm data, including false alarms and nuisance alarms. 
(b)Information sharingThe Director shall coordinate with other governmental agencies to ensure that the detection of unauthorized nuclear explosive devices, fissile material, or radiological material is promptly reported to all appropriate Federal response agencies including the Attorney General, the Director of the Federal Bureau of Investigation, the Secretary of Defense, and the Secretary of Energy. 
(c)Incident resolutionThe Director shall assess nuclear threats communicated by Federal, State, tribal, or local officials and provide adequate technical reachback capability for swift and effective incident resolution. 
(d)SecurityThe Director shall— 
(1)develop and implement security standards and protocols for the control and protection of all classified or sensitive information in possession of the Office; and 
(2)ensure that relevant personnel of the Office have the required security clearances to properly handle such information. 
1908.Forensic analysisThe Director shall perform all research, development, and acquisition activities of the Department pertaining to forensic analysis and attribution of nuclear and radiological attacks. 
1909.Threat information 
(a)Threat assessmentsThe Director shall utilize classified and unclassified nuclear and radiological threat assessments in designing the global nuclear detection architecture under section 1903, prioritizing detection system deployments, and testing and optimizing system performance of that architecture, including assessments of— 
(1)smuggling routes; 
(2)locations of relevant nuclear and radiological material throughout the world; 
(3)relevant terrorist tradecraft and concealment methods; 
(4)relevant nuclear and radiological threat objects in terms of possible detection signatures. 
(b)Access to informationThe Secretary shall provide the Director access to all information relating to nuclear and radiological threats, including reports, assessments, analyses, and unevaluated intelligence, that is necessary to successfully design, deploy, and support the operation of an effective global detection architecture under section 1903. 
(c)Analytical supportThe Director shall request that the Secretary provide to the Director, pursuant to section 201(d)(18), the requisite intelligence and information analysis support necessary to effectively discharge the Director’s responsibilities. 
(d)Analytical expertiseFor the purposes of performing any of the assessments required under subsection (a), the Director, subject to the availability of appropriations, may hire professional personnel who are analysts with experience in performing nuclear and radiological threat assessments. 
(e)Collection requestsThe Director shall recommend to the Secretary consultation that should occur pursuant to section 201(d)(10) regarding intelligence collection to design, deploy, and support the operation of the global detection architecture under section 1903.  
1910.Administrative authorities 
(a)HiringIn hiring personnel for the Office, the Secretary shall have hiring and management authorities described in section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note; Public Law 105–261). The term of appointments for employees under subsection (c)(1) of that section may not exceed 5 years before granting any extension under subsection (c)(2) of that section. 
(b)Detail of personnelIn order to assist the Director in discharging the Director’s responsibilities, personnel of other Federal agencies may be detailed to the Office for the performance of analytic functions and related duties. 
(c)Transfer of science and technology functions, personnel, and assets 
(1)Transfer requiredExcept as provided in paragraph (2), the Secretary shall transfer to the Director the functions, assets, and personnel of the Department relating to radiological and nuclear countermeasures, including forensics of contaminated evidence and attack attribution. 
(2)ExceptionsThe Secretary shall not transfer under paragraph (1) functions, assets, and personnel relating to consequence management and recovery. 
(3)Elimination of duplication of effortThe Secretary shall ensure that to the extent there are complementary functions vested in the Directorate of Science and Technology and the Office with respect to radiological and nuclear countermeasures, the Under Secretary for Science and Technology and the Director coordinate the programs they administer to eliminate duplication and increase integration opportunities, particularly with respect to technology development and test and evaluation. 
1911.Report requirementThe Director shall submit to the appropriate congressional committees an annual report on the following: 
(1)The global detection strategy developed under section 1903. 
(2)The status of implementation of such architecture. 
(3)The schedule for future detection system deployments under such architecture. 
(4)The research and development program of the Office. 
(5)A summary of actions taken by the Office during the reporting period to counter nuclear and radiological threats. 
1912.Advisory Council on Nuclear Detection 
(a)EstablishmentThere is established within the Office an Advisory Council on Nuclear Detection, which shall report to the Director (in this section referred to as the Advisory Council). 
(b)FunctionsThe Advisory Council shall, at the request of the Director— 
(1)advise the Director on recommendations for the global nuclear detection architecture developed under section 1903(a); 
(2)identify research areas for development of next-generation and transformational nuclear and radiological detection technologies; and 
(3)and have such additional responsibilities as the Director may assign in furtherance of the Department’s homeland security mission with respect to enhancing domestic and international nuclear and radiological detection capabilities. 
(c)MembershipThe Advisory Council shall consist of 5 members appointed by the Director, who shall— 
(1)be individuals who have an eminent knowledge and technical expertise related to nuclear and radiological detection research and development and radiation detection; and 
(2)be selected solely on the basis of their established record of distinguished service; and 
(3)not be employees of the Federal Government, other than employees of National Laboratories. 
(d)Conflict of interest rulesThe Advisory Council shall establish rules for determining when one of its members has a conflict of interest in a matter being considered by the Advisory Council, and the appropriate course of action to address such conflicts of interest. 
(e)Federal Advisory Committee Act exemptionThe Federal Advisory Committee Act shall not apply to the Advisory Council. 
1913.Interagency coordination councilThe Director shall— 
(1)establish an interagency coordination council to facilitate interagency cooperation for purposes of implementing this title, and 
(2)invite the Attorney General, the Secretary of Energy, the Secretary of State, the Secretary of Defense, and the heads of other appropriate Federal agencies to designate members to serve on such council. 
1914.Authorization of appropriationsThere is authorized to be appropriated to carry out this title— 
(1)$536,000,000 for fiscal year 2007; and 
(2)such sums as may be necessary for each subsequent fiscal year. 
1915.DefinitionsIn this title: 
(1)The term Director means the Director of the Domestic Nuclear Detection Office. 
(2)The term fissile materials means materials capable of sustaining a nuclear chain reaction. 
(3)The term global nuclear detection architecture means a multi-layered system of detectors deployed internationally and domestically to detect and interdict nuclear and radiological materials intended for illicit use. 
(4)The term Office means the Domestic Nuclear Detection Office. 
(5)The term radiological material means material that emits nuclear radiation. 
(6)The term nuclear explosive device means an explosive device capable of producing a nuclear yield.  
(7)The term technical reachback means technical expert support provided to operational end users for data interpretation and alarm resolution. 
(8)The term transformational means that, if successful, will produce dramatic technological improvements over existing capabilities in the areas of performance, cost, or ease of use.. 
(b)Conforming amendments 
(1)Section 103(d) of the Homeland Security Act of 2002 (6 U.S.C. 113(d)) is amended by adding at the end the following:  
 
(5)A Director of the Domestic Nuclear Detection Office..  
(2)Section 302 of such Act (6 U.S.C. 182) is amended— 
(A)in paragraph (2) by striking radiological, nuclear; and  
(B)in paragraph (5)(A) by striking radiological, nuclear. 
(3)Section 305 of such Act (6 U.S.C. 185) is amended by inserting and the Director of the Domestic Nuclear Detection Office after Technology. 
(4)Section 308 of such Act (6 U.S.C. 188) is amended in each of subsections (a) and (b)(1) by inserting and the Director of the Domestic Nuclear Detection Office after Technology each place it appears.  
(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (116 Stat. 2135) is amended by adding at the end the following: 
 
 
Title XIX—Office of Domestic Nuclear Detection  
Sec. 1901. Domestic Nuclear Detection Office. 
Sec. 1902. Functions of Director of the Domestic Nuclear Detection Office, generally. 
Sec. 1903. Global nuclear detection architecture. 
Sec. 1904. Research and development. 
Sec. 1905. System assessments. 
Sec. 1906. Technology acquisition, deployment, support, and training.  
Sec. 1907. Situational awareness. 
Sec. 1908. Forensic analysis. 
Sec. 1909. Threat information. 
Sec. 1910. Administrative authorities. 
Sec. 1911. Report requirement. 
Sec. 1912. Advisory Council on Nuclear Detection. 
Sec. 1913. Interagency coordination council. 
Sec. 1914. Definitions.. 
 
